UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-54571 (Commission File Number) SWINGPLANE VENTURES, INC. (Exact name of registrant as specified in its charter) Nevada 27-2919616 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Regus Santiago Alcantara, Alcantara 200, piso 6, Las Condes, Santiago, Chile (Address of principal executive offices) (Zip Code) (438) 828-9854 (Registrant’s telephone number, including area code) Punta Pacifica, Torres de las Americas, Piso 15, Torre A, Panama (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ X ]No [ ] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 472,500,0000 common shares outstanding as of November 12, 2012 (Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.) 2 SWINGPLANE VENTURES, INC. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 16 PART II – OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 18 SIGNATURES 19 3 PART I ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the three month period ended September 30, 2012, are not necessarily indicative of the results that may be expected for the fiscal year ending June 30, 2013.For further information refer to the audited financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2012. Page Unaudited Financial Statements Balance Sheets 6 Statements of Operations 7 Statements of Changes in Stockholders’ Deficit 8 Statements of Cash Flows 9 Notes to Unaudited Financial Statements 10 to 13 4 SWINGPLANE VENTURES, INC. (A Development Stage Corporation) INTERIM FINANCIAL STATEMENTS (Stated in US Dollars) (UNAUDITED) 5 SWINGPLANE VENTURES, INC. (A Development Stage Corporation) BALANCE SHEETS September 30, June 30, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable $ $ Accrued Interest - Short Term Loan - Total Current Liabilities: STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock; $0.001 par value, 5,000,000 shares authorized, 0 shares issued and outstanding - - Common stock, $0.001 par value; 550,000,000 shares authorized; 472,500,000 shares issued and outstanding as at September 30, 2012 and June 30, 2012 respectively Additional Paid-in Capital ) ) Accumulated deficit during the development stage ) ) Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ Equity (DEFICIT) $ $ The accompanying notes are an integral part of these financial statements 6 SWINGPLANE VENTURES, INC. (A Development Stage Corporation) STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Three MonthsEnded Cumulative from Inception, June 24, 2010 September 30, September 30, Through September 30, 2012 Revenues Sales $
